Citation Nr: 0701567	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease.   
 
2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The veteran had active service from June 1971 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
denied service connection for atherosclerotic peripheral 
vascular disease and for bilateral hearing loss.  

The April 2004 RO decision also granted service connection 
for hemorrhoids, and denied service connection for carpel 
tunnel syndrome of the left hand and for elevated 
cholesterol.  The veteran also filed a notice of disagreement 
as to those issues and the statement of the case was issued 
in January 2005.  The record does not reflect that a timely 
substantive appeal has been submitted as to those issues.  
Thus, the Board does not have jurisdiction over those claims.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran does not currently have a disability manifested 
by atherosclerotic peripheral vascular disease.  


CONCLUSION OF LAW

The criteria for establishing service connection for 
atherosclerotic peripheral vascular disease have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in April 2003 and October 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records from Portsmouth Naval Medical Center, Langley Air 
Force Base, and examinations for the VA (performed by QTC 
Medical Services).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service treatment records from Portsmouth Naval 
Medical Center and Langley Air Force Base; and examinations 
for the VA (performed by QTC Medical Services).  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arteriosclerosis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran's service medical records show that he was noted 
to have atherosclerotic (a form of arteriosclerosis) 
peripheral vascular disease pursuant to a chest X-ray.  A 
December 2001 chest X-ray report for the veteran's separation 
examination noted that posteroanterior and lateral views of 
his chest revealed a normal mediastinum and cardiac 
silhouette.  It was reported that no focal pneumonia, 
pneumothorax, pleural effusion, parenchymal long nodule, or 
congestive heart failure were evident.  The report indicated 
that there were calcifications within the wall of the aorta, 
that the soft tissues were unremarkable, and that no osseous 
neoplasm or fracture was observed.  The impression was 
atherosclerotic peripheral vascular disease and no acute 
cardiopulmonary disease.  On a medical history form at the 
time of the veteran's January 2002 separation examination, he 
checked that he did not have pain or pressure in his chest; 
palpitation, pounding heart, or abnormal heartbeat; heart 
trouble or a murmur; or high or low blood pressure.  The 
reviewing examiner noted that a December 2001 chest X-ray 
showed atherosclerotic peripheral vascular disease.  

The objective January 2002 separation examination report 
included a notation that the veteran's heart was normal.  It 
was noted that a chest X-ray in December 2001 showed 
atherosclerotic peripheral vascular disease.  The diagnoses 
included chest X-ray with atherosclerotic peripheral vascular 
disease.  

Post-service treatment records from Portsmouth Naval Medical 
Center, Langley Air Force Base, and examinations reports for 
the VA (performed by QTC Medical Services), do not show 
treatment for atherosclerotic peripheral vascular disease.  

A June 2003 examination for the VA (performed by QTC Medical 
Services) noted that the veteran reported that 
arteriosclerotic peripheral vascular disease was diagnosed 
during his retirement physical in January 2002 and that he 
was given Zocor and told to take a baby aspirin.  The veteran 
indicated that he did not have chest pains or any other 
symptoms from the condition.  It was noted that the veteran 
had not lost any time from work and that he did not have a 
functional impairment from the condition.  

The examiner reported that the veteran's heart had a regular 
rate and rhythm without murmurs, S3, or S4.  The examiner 
stated that there was no clubbing, cyanosis, or edema of the 
veteran's lower extremities.  It was noted that examination 
of the veteran's feet did not show any signs of abnormal 
weight, callosities, or break downs.  The examiner indicated 
that there was no edema, disturbed circulation, weakness, 
atrophy on musculature, tenderness, or signs of deformity as 
to the veteran's feet and toes.  The examiner noted that the 
femoral, popliteal, dorsalis pedis, and anterior tibial 
pulses on the right and left were 2+.  It was reported that 
the neurological examination of the upper and lower 
extremities showed normal motor function and normal sensory.  
Deep tendon reflexes on the right and left biceps and triceps 
were 2+ and deep tendon reflexes of the knees 
and ankles on the right and left were 2+.  The examiner 
indicated that an electro-cardiogram showed normal sinus 
rhythm at 78 BPM and normal axis without ST elevation or 
depressions.  It was noted that an echocardiogram related a 
normal study with an ejection fraction of 63 percent and 
estimated METs greater than 8.  A chest X-ray showed that the 
veteran's lungs were clear and well expanded, that his heart 
and pulmonary vessels were normal, and that no significant 
abnormalities were noted in the regional skeleton.  As to 
diagnoses, the examiner indicated that for the veteran's 
claimed condition of arteriosclerotic peripheral vascular 
disease, the diagnosis was none.  The examiner stated that 
the chest X-ray and echocardiogram did not support such 
findings.  

Although atherosclerotic peripheral vascular disease was 
noted pursuant to a December 2001 chest X-ray for the 
veteran's January 2002 separation examination, the post-
service June 2003 examination for the VA specifically 
indicated that such disorder was not found.  In fact, there 
is no post-service evidence of atherosclerotic peripheral 
vascular disease of record.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

Thus, while the claimed disorder was shown in service, no 
present disability related to that condition has been shown.  

The Board concludes that the preponderance of the evidence is 
against a finding of service connection for atherosclerotic 
peripheral vascular disease.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for atherosclerotic peripheral vascular 
disease is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for bilateral hearing loss.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

His service medical records indicate that at the time of the 
June 1971 induction examination, no defects were reported 
with respect to his ears, and pure tone thresholds in the 
right ear were 20, 10, 10, and 20 decibels at 500, 1000, 
2000, and 4000 Hertz.  Pure tone thresholds in the veteran's 
left ear were 20, 15, 10, and 30 decibels at the same 
frequencies.  The veteran underwent numerous audiological 
evaluations during service.  On a medical history form at the 
time of the January 2002 separation examination, the veteran 
checked that he had hearing loss.  The reviewing examiner 
noted that the veteran had gradual hearing loss during his 
time in service.  The objective January 2002 separation 
examination report noted no defects with respect to the 
veteran's ears and indicated that pure tone thresholds in his 
right ear were 20, 5, 20, 20, and 25 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  Pure tone thresholds in his left 
ear were 15, 5, 15, 20, and 30 decibels at the same 
frequencies.  There was a notation as to hearing loss.  The 
Board notes that the veteran's reported results during 
service were not indicative of bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The veteran is 
already service-connected for tinnitus.  

Post-service treatment reports show diagnoses of hearing 
loss.  A June 2003 audiological examination report for the VA 
(performed by QTC Services), within a year of the veteran's 
separation from service, indicated pure tone thresholds in 
the veteran's right ear of 15, 10, 15, 25, and 35 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds 
in the veteran's left ear were 15, 10, 20, 25, and 35 
decibels at the same frequencies.  Speech recognition 
ability, using the Maryland CNC Test, was 100 percent, 
bilaterally.  The examiner noted that the results indicated 
marginal to mild high frequency hearing loss, bilaterally, 
with excellent speech discrimination at near normal 
conversation levels.  The examiner indicated that according 
to the VA standards of hearing impairment, there was 
currently no evidence of impaired hearing.  The examiner 
commented that the hearing loss that did exist was 
sensorineural in type and indicated that the tinnitus was as 
likely as not secondary to noise exposure.  

A subsequent June 2004 treatment entry from Langley Air Force 
Base related an assessment of sensorineural hearing loss.  
The examiner commented that the veteran had essentially 
normal hearing through 4000 Hertz with a very mild 
sensorineural drop at 4000 Hertz right, and moderate high 
frequency hearing loss, bilaterally.  It was noted that the 
discrimination scores were good on the right and excellent on 
the left.  The actual June 2004 audiological report noted 
speech recognition scores of 92 percent for the right ear and 
100 percent for the left ear.  However, there was no 
indication that the Maryland CNC Test was used as required by 
38 C.F.R. § 3.385.  

The Board notes that in his March 2005 substantive appeal, 
the veteran reported that the Northwestern Word Test was used 
to obtain the speech recognition results in June 2004.  The 
Board observes that as there is a possible worsening of the 
veteran's hearing as shown by the June 2004 report noted 
above, specifically as to the speech recognition score in the 
right ear, an additional examination is necessary.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for hearing problems since September 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Schedule the veteran for a VA 
audiology examination to determine the 
nature, severity, and etiology of his 
claimed bilateral hearing loss.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct another audiology evaluation, 
including speech recognition testing with 
the Maryland CNC test, to determine 
whether the veteran currently suffers from 
hearing loss disability as provided in 
38 C.F.R. § 3.385.  If current hearing 
loss disability is identified, the 
examiner should answer the following 
questions:

(a) Was hearing loss shown in either ear 
at entrance on active duty, and if so, 
did it permanently worsen during service 
beyond normal progression?
(b) Is it as likely as not (50 percent 
or greater possibility) that any current 
hearing loss in either ear was incurred 
in service or is the result of exposure 
to acoustic trauma during service?  

3.  Thereafter, review the veteran's claim 
for service connection for bilateral 
hearing loss.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


